 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11   VALERIE BROOKS,                                        Case No. 2:19-CV-01688-KJM-KJN

12                  Plaintiff,                              ORDER RE STIPULATION TO
                                                            SET ASIDE ENTRY OF DEFAULT
13           v.                                             AND TO WITHDRAW
                                                            PLAINTIFF’S MOTION FOR
14   SPRINKLES CUPCAKES CA, LLC, et al.,                    ENTRY OF DEFAULT
                                                            JUDGMENT
15                  Defendants.
                                                            (ECF No. 7)
16

17

18

19          The Court having reviewed the parties’ Stipulation to Set Aside Entry of Default and to

20   Withdraw Plaintiff’s Motion for Entry of Default Judgment, and good cause appearing,

21          IT IS HEREBY ORDERED THAT:

22          1.      The default entered by the Clerk of Court on January 3, 2020, as to defendant

23   Sprinkles Cupcakes CA, LLC (Docket No. 7) shall be and hereby is set aside for good cause

24   pursuant to Rule 55(c) of the Federal Rules of Civil Procedure.
 1             2.   Plaintiffs’ Motion for Entry of Default Judgment as to Defendant Sprinkles

 2   Cupcakes CA, LLC (Docket No. 9) has been withdrawn, and the hearing on that motion, currently

 3   scheduled for March 5, 2020, at 10:00 a.m., in Courtroom 25 of this Court, shall be and hereby is

 4   vacated.

 5             3.   Defendant shall file and serve any responsive pleading under Rule 12 of the Federal

 6   Rules of Civil Procedure within 20 days after entry of this Order.

 7   Dated: February 21, 2020

 8

 9

10

11

12             IT IS SO ORDERED

     /1688.brooks
13

14

15

16

17

18

19

20

21

22

23

24

                                                         - 2-
     110513154.1
